DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-24, 26-30 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by TackleBar Football (2016) “TackleBar”.
Claims 1-9, 11-15 and 16-24, 26-30 are clearly anticipated by the TackleBar (2016 article clearly shows the claimed structure.  The YouTube video is being relied on for demonstration purposes only).  The various segments of the YouTube clip shows the claimed invention.  No further explanation is deemed necessary.  The Examiner acknowledges applicant’s statement on record that the YouTube video is applicant’s own invention.  However, in view of the 2016 document, the rejection has been maintained since the date exceeds one year.

Additionally:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-18, 24, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (3,088,686) in view of McKenzie (6,824,031).
Claim 1, Curry discloses an apparatus comprising:
a frame (base 10) defining an upper portion, a lower portion, and a center portion  (figure 1 and 2 show the base 10 including upper portion which includes post 16, lower portion which includes post 16 and center portion which includes top wall 14) extending between and connecting the upper portion and the lower portion, the upper portion defining at least one post (post 16) extending downwardly toward the lower portion and the lower portion defining at least one post extending upwardly toward the upper portion generally vertically aligned with the at least one post (post 16) extending from the upper portion, wherein the opposing posts of the upper and lower portions, respectively, are configured for insertion into opposing ends of a bar (cardboard tube, not shown; column 1, lines 68-71) so as to removably attach and extend the bar between the upper and lower portions of the frame, the posts of the frame configured to limit movement of the removable bar generally to that of the frame, the posts configured to allow release of the removable bar from the frame when a force that overcomes an attachment force provided by the posts is applied to the removable bar.
With regards to the shape  of the frame, Curry show the upper, the lower, and the center portions of the frame cooperatively define a generally I-shaped structure.  In the event applicant disagree that the frame is generally I-shaped, it has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed I-shaped frame was significant. In re Dailey, 149 USPQ 47 (CCPA 1976).
Curry discloses the claimed device with the exception of the frame configured to be worn by a user.  However as taught by McKenzie (abstract of the disclosure) it is well known to provide a harness for a paper towel holder, wherein the harness includes a strap having to free ends which may include quick-release buckle or any other known fastener means.  It would have been obvious to one of ordinary skill in the art to have included a strap for Curry’s frame given that McKenzie teaches it is desirable to provide a portable paper towel dispenser in order to have constant access to the roll of paper.
It is noted:
The preamble --A tackle training apparatus-- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 2, Curry shows the frame is formed from a generally rigid polymeric material (the assembly can be formed of any suitable material including plastic; column 2, lines 3-7).
Claims 3 and 4, Curry shows the at least one upper post and the at least one lower post are flexible (figure 2; column 1, lines 13-25).
Claims 11-15, Curry discloses the claimed device with the exception of at least a strap attached to frame having right and left halves and hook-and-loop material positioned on either ends of the strap, or alternatively quick release buckle.  However as taught by McKenzie (abstract of the disclosure) it is well known to provide a harness for a paper towel holder, wherein the harness includes a strap having to free ends which may include quick-release buckle or any other known fastener means.  It would have been obvious to one of ordinary skill in the art to have included a strap for Curry’s frame given that McKenzie teaches it is desirable to provide a portable paper towel dispenser in order to have constant access to the roll of paper.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 16, Curry discloses an apparatus comprising:
a frame (base 10) defining an upper portion, a lower portion, and a center portion  (figure 1 and 2 show the base 10 including upper portion which includes post 16, lower portion which includes post 12 and center portion which includes top wall 14) extending between and connecting the upper portion and the lower portion, the upper portion defining at least one post (post 16) extending downwardly toward the lower portion and the lower portion defining at least one post extending upwardly toward the upper portion generally vertically aligned with the at least one post (post 16) extending from the upper portion, wherein the opposing posts of the upper and lower portions, respectively, are configured for insertion into opposing ends of a bar (cardboard tube, not shown; column 1, lines 68-71) so as to removably attach and extend the bar between the upper and lower portions of the frame, the posts of the frame configured to limit movement of the removable bar generally to that of the frame, the posts configured to allow release of the removable bar from the frame when a force that overcomes an attachment force provided by the posts is applied to the removable bar; and at least one bar (cardboard tube) attached to the frame via the posts so as to extend between the upper and lower portions thereof.
It is noted:
The preamble --A tackle training system-- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claims 17 and 18, Curry shows the at least one upper post and the at least one lower post are flexible (figure 2; column 1, lines 13-25).
Claim 24, Curry discloses the claimed device with the exception of at least a strap attached to frame.  However as taught by McKenzie (abstract of the disclosure) it is well known to provide a harness for a paper towel holder, wherein the harness includes a strap for attachment to a user.  It would have been obvious to one of ordinary skill in the art to have included a strap for Curry’s frame given that McKenzie teaches it is desirable to provide a portable paper towel dispenser in order to have constant access to the roll of paper.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 26, Curry discloses an apparatus comprising:
a frame (base 10); and
at least one attachment structure (upstanding posts 11 and 12 including tapered support member 16 adapted to fit into the ends of the cardboard tube upon which a roll of paper towels 17 is generally wound; figure 1) extending from the frame for removably attaching an elongate bar (cardboard tube upon which a roll of paper towels 17 is generally wound; figure 1; column 1, lines 68-71) to the frame (10), wherein the at least one attachment structure (11, 12) of the frame (10) is configured to limit movement of the removable elongate bar generally to that of the frame, the attachment structure configured to allow release of the removable elongate bar (cardboard tube, not shown; column 1, lines 68-71) from the frame (10) when a force that overcomes an attachment force provided by the attachment structure is applied to the removable elongate bar, wherein the at least one attachment structure (11, 12) is configured to cooperate with at least one of an inner dimension or an outer dimension defined by the elongate bar for removably attaching the elongate bar to the frame (column 1, lines 68-72 and column 2, lines 1-2).
It is noted:
The preamble --A tackle training apparatus-- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 27, Curry shows the at least one attachment structure (11, 12) of the frame (10) is defined by a post (16) configured for insertion into a hollow body (cardboard tube upon which a roll of paper towels 17 is generally wound; figure 1; column 1, lines 68-71) defined by the elongate bar, wherein the hollow body of the elongate bar defines the inner dimension.
Claim 28, Curry shows the at least one attachment structure (11, 12) of the frame (10) is defined by a ring structure (the tube structure is a hollow cylinder, where the outer edges of the hollow cylinder form a ring structure) configured for contacting the outer surface of the body (no ab) defined by the elongate bar, wherein the outer surface of the body defines the outer dimension.
Claim 29, Curry shows the at least one attachment structure (11, 12) defines an upper attachment structure (16 attached to 12) extending downwardly toward and vertically aligned with a lower attachment structure (16 attached to 11), wherein the opposing upper and lower attachment structures are configured for contacting opposing ends of the bar (cardboard tube) so as to removably attach the bar (cardboard tube) to the frame.
Claim 30, Curry shows the upper and lower attachment structures are defined by opposing posts (16 forms a tapered support member) configured for insertion into opposing ends of the elongate bar having a hollow body (cardboard tube upon which a roll of paper towels 17 is generally wound; figure 1; column 1, lines 68-71), wherein the hollow body of the elongate bar defines the inner dimension.

Claims 5, 9, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (3,088,686) in view of Seehoff et al (D609,948) hereinafter (Seehoff).
Claim 5, Curry discloses the claimed device with the exception of the notches formed along the length of the at least one upper or lower post.  However as shown by Seehoff (figure 2) it is known to define notches in the posts of a towel rack.  It would have been obvious to one of ordinary skill in the art to have used such a post for Curry’s device given that Seehoff shows such is a desireable option.
Claim 9, Curry discloses the claimed device with the exception of the frame defining a lumbar curve.  However, as further shown by Seehoff (figure 2) it is known to provide a lumbar or mid-section curve for the frame of a towel rack.  It would have been obvious to one of ordinary skill in the art to have included such a curve for Curry’s frame given that Seehoff shows such is a desireable option.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 19, Curry discloses the claimed device with the exception of the notches formed along the length of the at least one upper or lower post.  However as shown by Seehoff (figure 2) it is known to define notches in the posts of a towel rack.  It would have been obvious to one of ordinary skill in the art to have used such a post for Curry’s device given that Seehoff shows such is a desireable option.
Claim 23, Curry discloses the claimed device with the exception of the frame defining a lumbar curve.  However, as further shown by Seehoff (figure 2) it is known to provide a lumbar or mid-section curve for the frame of a towel rack.  It would have been obvious to one of ordinary skill in the art to have included such a curve for Curry’s frame given that Seehoff shows such is a desireable option.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


Claims 6-8 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (3,088,686) in view of Phelps et al (6,138,939) hereinafter (Phelps).
Claim 6, Curry discloses the claimed device with the exception of the frame including a cut-out on at least one side of the center portion between the upper portion and the lower portion of the frame.  However, as disclosed by Phelps (figure 1; column 4, lines 10-37) it is known in the art to provide cut-outs on the frame of a paper holder.  It would have been obvious to one of ordinary skill in the art to have provided such a cut-out in Curry’s frame given that Phelps teaches such is an economical manner of forming the frame.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claims 7 and 8, Curry discloses the claimed device with the exception of defining at least a pair of upper and lower posts configured for insertion into opposing ends of at least a pair of bars, wherein the posts of the upper and lower portions, respectively, are positioned on the frame such that a cut-out is defined on each side of the center portion between the upper portion and the lower portion of the frame.  However, Phelps further shows that a pair of posts may (figures 2, 6) may be positioned on the frame, wherein the frame includes cut-outs on each of the center portion between the upper and lower portion of the frame.  It would have been further obvious to one of ordinary skill in the art to have provided a pair of posts for Curry’s device given that Phelps teaches such is as a matter of convenience.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 20, Curry discloses the claimed device with the exception of the frame including a cut-out on at least one side of the center portion between the upper portion and the lower portion of the frame.  However, as disclosed by Phelps (figure 1; column 4, lines 10-37) it is known in the art to provide cut-outs on the frame of a paper holder.  It would have been obvious to one of ordinary skill in the art to have provided such a cut-out in Curry’s frame given that Phelps teaches such is an economical manner of forming the frame.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 21, Curry discloses the claimed device with the exception of defining at least a pair of upper and lower posts configured for insertion into opposing ends of at least a pair of bars, wherein the posts of the upper and lower portions, respectively.  However, Phelps further shows that a pair of posts may (figures 2, 6) may be positioned on the frame.  It would have been further obvious to one of ordinary skill in the art to have provided a pair of posts for Curry’s device given that Phelps teaches such is as a matter of convenience.
Claim 22, Curry discloses the claimed device with the exception of the frame including a cut-out on at least one side of the center portion between the upper portion and the lower portion of the frame.  However, as disclosed by Phelps (figure 1; column 4, lines 10-37) it is known in the art to provide cut-outs on the frame of a paper holder.  It would have been obvious to one of ordinary skill in the art to have provided such a cut-out in Curry’s frame given that Phelps teaches such is an economical manner of forming the frame.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.  With regards to the “TackleBar Football YouTube” video dated August 13, 2017.  The Examiner was able to locate an article which shows that the TackleBar Football was available and in use in 2016 by association football programs in Minnesota, for example at St Agnes.  The 2016 date is more than one year from the January 26, 2018 date.  Therefore, this rejection has been maintained.  With regards to the rejection of claims over Curry in view of the teaching references, it is the Examiner’s position that the Curry structure reads on the claimed invention.  The recitation of the I-shape of the frame does not appear to be critical to the function of the claimed invention. Therefore, a change in shape would appear to be within the scope of the Curry reference.  If applicant is of the opinion that the I-shape and the manner of attachment to a user, is critical to the function of the invention, then applicant is encouraged to further define the structure and its intended use. With regards to the frame being capable of being worn by a user, as noted above Curry as modified in view of McKenzie shows that the frame maybe attached to a user using straps.  Applicant asserts that Curry is not for use as a TackleBar for training.  The structure disclosed by Curry is capable of use as a TackleBar.  In conclusion the rejection of claims have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon -Fri 10:00am to 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711
/ma/
04 May 2022